                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 UNITED STATES OF AMERICA,                            CR 19–12–BLG–DLC

                      Plaintiff,
                                                              ORDER
        vs.

 CORDELL BIRD,

                      Defendant.



      United States Magistrate Judge Timothy J. Cavan entered Findings and

Recommendation in this matter on May 14, 2019. Neither party objected and

therefore they are not entitled to de novo review of the record. 28 U.S.C. §

636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge Cavan recommended this Court accept Cordell Bird’s guilty plea after


                                           1
Bird appeared before him pursuant to Federal Rule of Criminal Procedure 11, and

entered a plea of guilty to the crime of misappropriation of postal funds in

violation of 18 U.S.C. § 1711 as charged in the Superseding Information.

      I find no clear error in Judge Cavan’s Findings and Recommendation (Doc.

23), and I adopt them in full.

      Accordingly, IT IS ORDERED that Cordell Bird’s motion to change plea

(Doc. 14) is GRANTED and Cordell Bird is adjudged guilty as charged in the

Superseding Information.

      DATED this 30th day of May, 2019.




                                          2
